Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

2.	The following is an examiner’s statement of reasons for allowance: 

Search for prior art does not result in a reference covering the subject matter of claims 1-14. 

Independent claim 1 and dependent clams 2-10 drawn to a colored cross-linked polyimide singe layered film having definitive roughness, color index and gloss.

The closest prior art found is represented by Ono et al (US 20120251095).
Ono teaches a black heat resistant polyimide film with film thickness of 25um, average surface roughness is 0.2 to 2.2 um, lightness L* of 30, glossiness of 4 (see Table 2-2, Example 16).

Note that Ono teaches that average surface roughness is 0.2 to 2.2 um, while instant claim 1 recited maximum roughness of 6 um or more. 

Such parameter depends on amount, nature and particle size of  matting agent and a filler as well as texture of a substrate
Ono teaches 12.0 parts by weight of carbon black (average diameter 0.05 um) and 4 parts of silica (average diameter 6.2),(see Example 1 at 0108).
In turn, instant Application teaches 0.5-20 parts of silica with average diameter between 5 and 7 um(see printed publication at 0083) and carbon black at 1-20% and particle size of 0.2-1 um (see printed publication at 0079-0080).
However, Ono does no teach a textured substrate used in the instant Application. 

In addition,  Ono fails to teach the crosslinked polyimide film and its refractive index value.

Nam et al (KR 10-1906393) teaches a black cross-linked polyimide film. The cross-linking is achieved by imidization of polyamic acids mixture. Since the possible structures of tetracarboxylic acid dianhydrides and diamines (i.e. for instance, pyromellitic dianhydride (PMDA),  biphenyltetracarboxylic dianhydride (BPDA),  p-phenylenediamine (p-PDA), m-phenylenediamine (m-PDA)and  methylenedianiline (MDA)) are the same for Nam’s and Applicant’s polyimides, their refractive index values are expected to be at the same range. Carbon black filler used has an average particle size of 0.1 to 5 um in an amount of 3 to 10% by weight.

Nam discloses such properties as the film thickness of 3 to 7.5 um and a gloss of 10 to 50%.

However, Nam fails to teach a gel fraction content. In other words, degree of cross-linking is not disclosed. 

Prior art search does not result in a reference, covering a subject matter of independent claims 11 and 12 and dependent claims 13 and 14.
Independent claim 11 recites a process of making a polyimide film with physical properties described above, comprising steps of polymer synthesis and imidizing, adding a crosslinking agent, casting the varnish above, curing and drying the film and finally removing it from a textured substrate. 

Independent claim 12 recites a process, which includes a solution imidization with following precipitation and redissolution, adding a crosslinking agent, casting the composition onto a textured surface, crosslinking the polymer by heating and finally removing the film from the substrate. 

The closest prior art is represented by Nam. 

Nam teaches the following process:
 (a) polymerizing a first polyamic acid having excellent rigidity from a first dianhydride and a first diamine;
(b) polymerizing a second polyamic acid having excellent chemical resistance from the second dianhydride and the second diamine;
(c) preparing carbon black having an average particle diameter of 0.1 to 5 um by using a milling machine and preparing a black tank liquid containing the carbon black;
(d) mixing the second polyamic acid and the black tank liquid to prepare a mixed solution; And
(e) mixing and dispersing the mixed solution in the first polyamic acid, forming a film on the support, and heat-treating the film by imidization.
The most important difference is that Applicant claims imidization before adding a cross-linking agent, whereas Nam discloses a simultaneous cross-linking and thermal imidization after casting the polymer composition onto a substrate. 
In addition, Nam fails to teach a textured substrate.
As a result, independent claims 1, 11 and 12 and dependent claims 2-10 and 13-14 are allowed. 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765